Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of W&T Offshore, Inc. (the “Company”), hereby certifies, to the best of his knowledge, that the Company’s Annual Report on Form 10-K for the year ended December31, 2016 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 2, 2017 /s/TRACY W. KROHN Tracy W. Krohn Chairman, Chief Executive Officer and Director (Principal Executive Officer) Date: March 2, 2017 /s/JOHN D. GIBBONS John D. Gibbons Senior Vice President and Chief Financial Officer (Principal Financial Officer)
